DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 3/9/22, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 1, on pages 9 and 10, that Iwamoto does not teach reflecting settings in an image forming device about to use a service, examiner disagrees.  Paragraph 58 dicsloses that a user may select a previously stored favorite group of settings derived from the command table 12 (paragraph 46), and that the command table can be obtained from any of the other printing devices or a server (paragraph 90) thereby teaching the disputed limitation.  Therefore the previous rejection remains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 recite the limitation "the setting items of the service registered in the server" in the 12th line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 2, 5, 6, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0293455 by Iwamoto.
2)	Regarding claim 1, Iwamoto teaches an information processing device comprising: a processor configured to: when (i) in addition to a first image forming device (figure 1, items 2 and 3; first could be either device depending upon the order of access) on which a user is about to use a service (figure 5; paragraph 45; user initiates a connection to execute a print job [i.e. a service] at item P65), a second image forming device on which the user used the service is present, the second image forming device being different from the first image forming device (figure 4; paragraph 43; user can access separate printer in a previous transmission) and (ii) a server in which basic settings of setting items of the service are registered is present (paragraph 90; command table of figure 3 holding setting items can be stored on a server): read at least one of basic settings of the service registered in the server and setting items of the service registered in the second image forming device (paragraph 46; setting stored in command table 12 can be obtained from the server 90); read default setting items from the first image forming device (figure 5, item p37; paragraph 45; settings from target device can be obtained); and selectively reflect at least one of the basic settings of the service registered in the server and the setting items of the service registered in the server, into the first image forming device according to a predetermined condition (paragraph 58; figure 8, item B13; previously registered settings [from command table 12] can be reflected according to the condition, for example, of user pressing button B13 to choose a group of favorite settings).
3)	Regarding claim 2, Iwamoto teaches the information processing device according to claim 1, wherein the processor is configured to, when (i) a plurality of the second image forming devices are present (paragraph 30; the can be 3 or more MFPs to interact with) and (ii) the setting items registered in the second image forming devices are to be reflected in the information processing device, select the setting items to be reflected in the information processing device according to a predetermined selection criteria (paragraph 58; “predetermined criteria” can be a selected registered favorite).
4)	Regarding claim 5, Iwamoto teaches the information processing device according to claim 1, wherein the processor is configured to, when a plurality of the second image forming devices are present, acquire the setting items from the plurality of second image forming devices, accept selective designation of setting items to be applied from the plurality23FE20-0016OUS01 of acquired setting items, and reflect the setting items in the information processing device according to the accepted selective designation (figure 4; settings can be gathered from a variety of second MFPs, and then selected as a favorite as detailed in paragraph 58 and shown in figure 8).
5)	Claim 6 is taught in the same manner as described in the rejection of claim 5 above.
6)	Regarding claim 9, Iwamoto teaches the information processing device according to claim 1, wherein the processor is configured to, when (i) a part of specifications regarding the service are different between the first image forming device and the second image forming device and the setting items registered in the second image forming device are to be reflected in the information processing device, reflect the setting items in the information processing device in a predetermined state (paragraph 36; MFPs can be different types and the differing settings can be resolved and reflected as detailed in paragraph 41).
7)	Regarding claim 10, Iwamoto teaches the information processing device according to claim 9, wherein the predetermined state is a state where setting items affected by the different specifications are matched with specifications of the first image forming device (paragraph 41; a command not recognized by the first image forming device is reconciled with the command table 12 to match the specifications of the first device).
8)	Regarding claim 11, Iwamoto teaches the information processing device according to claim 10, wherein the predetermined state is a state where only setting items not affected by a difference in the specifications are extracted (figure 13; paragraph 75; difference in specification such as “staple” is not set as a setting item).
9)	Regarding claim 12, Iwamoto teaches the information processing device according to claim 11, wherein the processor is configured to present the setting items not affected by the difference in the specifications (figure 13; setting items not affected [i.e. those not crossed out] are presented).
10)	Regarding claim 13, Iwamoto teaches the information processing device according to claim 1, wherein the processor is configured to, when the predetermined condition is satisfied, reflect the basic settings registered in the server, in the information processing device (paragraph 90; command table 12 can be stored and retrieved from a server when selected).
11)	Regarding claim 14, Iwamoto teaches the information processing device according to claim 13, wherein the predetermined condition is a condition that contents of setting items that do not exist in the second image forming device, but exist in the first image forming device are included in the basic settings (paragraph 75; when command table is retrieved from the server and the “staple” favorite applies to a current utilized device but not a previous device the limitation is disclosed).
12)	Regarding claim 17, Iwamoto teaches the information processing device according to claim 1, wherein the processor is configured to, when (i) the setting items registered in the second image forming device are to be reflected in the information processing device and (ii) the setting items have missing contents, supplement the missing contents with predetermined contents for reflection in the information processing device (figure 12; paragraph 77; when MFP allows staple but the reflected favorite from a device without staple is selected, the staple input shows a default “no”).
13)	Regarding claim 18, Iwamoto teaches the information processing device according to claim 17, wherein the processor is configured to apply corresponding contents among the basic settings registered in the server, as the predetermined contents (paragraph 90; command table as shown in figure 11B, when stored in the server, has an entry for the setting of staple, even if it is missing from the favorite registered from another image forming apparatus without staple).
14)	Regarding claim 19, Iwamoto teaches the information processing device according to claim 17, wherein the processor is configured to apply default contents as the predetermined content (figure 12; staple selection missing from favorite is shown as a default “no”).
15)	Claim 20 is taught in the same manner as described in the rejection of claim 1 above, with the exception of a non-transitory computer readable medium storing a program (paragraph 49; storage stores application programs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16)	Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0293455 by Iwamoto as applied to claim 2 above, and further in view of U.S. patent application publication 2019/0098142 by Ozawa.
17)	Regarding claim 3, Iwamoto does not specifically teach the information processing device according to claim 2, wherein the predetermined selection criteria is a criteria that the user used most recently.
	Ozawa teaches the information processing device according to claim 2, wherein the predetermined selection criteria is a criteria that the user used most recently (paragraph 66; “most recent” can be the criteria for a print setting).
	Iwamoto and Ozawa are combinable because they are both from the printer settings field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Iwamoto with Ozawa to add selection a setting that was most recently used.  The motivation for doing so would have been “to avoid loss of time and resources” (paragraph 66).  Therefore it would have been obvious to combine Iwamoto with Ozawa to obtain the invention of claim 3.
18)	Regarding claim 4, Ozawa (as combine with Iwamoto in the rejection of claim 3 above) teaches the information processing device according to claim 2, wherein the predetermined selection criteria is a criteria that a usage frequency by the user is highest (paragraph 66; highest usage frequency can be criteria for printer setting selection).
19)	Claims 7 and 8 are taught in the same manner as described in the rejection of claim 5 above.

20)	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0293455 by Iwamoto as applied to claim 2 above, and further in view of U.S. patent application publication 2017/0068494 by Fukuda et al.
21)	Regarding claim 15, Iwamoto does not specifically teach the information processing device according to claim 13, wherein the predetermined condition is a condition that a date and time of use when the user last used the service on the second image forming device is earlier than an update date and time of the basic settings in the server.
	Fukuda teaches the information processing device according to claim 13, wherein the predetermined condition is a condition that a date and time of use when the user last used the service on the second image forming device is earlier than an update date and time of the basic settings in the server (paragraph 151; most recently used setting values may be utilized, therefore whichever “favorite” was stored in the invention of Iwamoto most recently would be selected for reflection).
	Iwamoto and Fukuda are combinable because they are both from the printer settings field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Iwamoto with Fukuda to add selection a setting that was most recently used.  The motivation for doing so would have been “easily select a print setting value” (paragraph 151).  Therefore it would have been obvious to combine Iwamoto with Fukuda to obtain the invention of claim 15.
22)	Regarding claim 16, Fukuda (as combine with Iwamoto in the rejection of claim 15 above) teaches the information processing device according to claim 1, wherein the processor is configured to, when a date and time of use when the user last used the service on the second image forming device is later than an update date and time of the basic settings in the server, reflect the setting items regarding the service, which are registered in the second image forming device, in the information processing device (paragraph 151; most recently used setting values may be utilized, therefore whichever “favorite” was stored in the invention of Iwamoto most recently [such as a favorite registered from a second printer] would be selected for reflection).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672